J-A30013-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMIE L QUINN                              :
                                               :
                        Appellant              :   No. 24 MDA 2019

         Appeal from the Judgment of Sentence Entered June 20, 2018
       In the Court of Common Pleas of Northumberland County Criminal
                  Division at No(s): CP-49-CR-0000870-2017


BEFORE:      DUBOW, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                              FILED JANUARY 15, 2020

        Appellant, Jamie L. Quinn, appeals from the June 20, 2018 Judgment of

Sentence entered in the Court of Common Pleas of Northumberland County

following her conviction of one count of Criminal Conspiracy to Tamper with

or Fabricate Physical Evidence.1 On appeal, Appellant challenges the

sufficiency and weight of the evidence. After careful review, we affirm.

        We glean the following factual and procedural history from the certified

record. Appellant, a 22-year veteran of the Sudbury Police Department, lent

her police department-issued cellphone to her teenage son for approximately

45 days. While he was using his mother’s work cellphone, on November 28,




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. § 903.
J-A30013-19



2016, Appellant’s son received two sexually explicit photographs of his minor

girlfriend, which he promptly deleted.

      The next day, on November 29, 2016, Appellant’s son texted Appellant

that his girlfriend had previously sent a sexually explicit photograph of herself

to another boy and the boy forwarded the photograph to other people.

Appellant counseled her son, through text messages, on the law, and

encouraged her son and his girlfriend to report the incident to his girlfriend’s

parents and the local police.

      Appellant then realized that the photograph may have been on her work

cellphone and texted, “Oh, God! That picture was never on that phone; was

it? Either way, make sure you don’t have a copy of it, and never admit to

anyone else that you have actually seen it.” N.T. Trial, 10/27/18, at 226.

      On December 1, 2016, Pennsylvania State Police Trooper Nathan

Messner was dispatched to Line Mountain High School to investigate an

incident involving the transmission of sexually explicit images by minors. The

investigation involved seven juveniles, including Appellant’s son and his

girlfriend. Around 1:00 P.M., Trooper Messner contacted Appellant by phone,

and asked Appellant for her permission to speak with her son and look through

his cellphone. She agreed, but informed Trooper Messner that her son was in

possession of her police department-issued phone, and she would be trouble

if the phone was seized. Initially, Trooper Messner did not seize the cellphone.




                                      -2-
J-A30013-19



       Immediately after that conversation, Appellant sent her son a series of

text messages that the police wanted to review the cellphone and to delete

certain text messages. The messages included the following:

       1:35 P.M.
       Appellant: I’m going to pick up th[e] phone today. What time will
       you be home?

       2:22 P.M.
       Appellant: . . . I plan to buy you a phone to make up for needing
       to take that phone. I need to be able to stay in contact with you
       until your father decides to give your phone back but in this
       situation I don’t know if they will take your normal [personal]
       phone[2] away from you. I really hope you’re agreeable to all this!

       2:26 P.M.
       Appellant’s Son: . . . Hey ma, I have to bring the other [personal]
       phone to the station.

       2:28 P.M.
       Appellant: That’s no problem. . . . I can take you over to the state
       police with that other phone.

       2:29 P.M.
       Appellant: But I will explain all that. Use that as a general excuse
       to have the phone, and go through anything that may be
       incriminating.

       2:30 P.M.
       Appellant’s Son: Yup, thats my plan.

       2:47 P.M.
       Appellant: Okay. Delete this text message that I’m sending
       to you now, but I really don’t want you to admit that the
       picture was ever on that phone. Seriously. Delete this.
       Because the trooper and I had a conversation about the
       text that I sent you, saying don’t admit. Anyway, you just
____________________________________________


2 Appellant’s son had his own personal cellphone. However, his father had
confiscated his phone. Therefore, Appellant had lent her work cellphone to her
son.

                                           -3-
J-A30013-19


      tell them that they need to look at it to be sure that the
      picture was never on that phone. Seriously, delete most of
      these texts that we just sent.

      2:51 P.M
      Appellant: You can as[sure] your father that there is no picture on
      this phone and they need to be sure about the other phone.
      Delete this now!

      2:58 P.M.
      Appellant’s Son: It’s all gone.

      2:59 P.M.
      Appellant: Okay :) Let me know what time you want [me] to pick
      you up.

N.T. Trial at 225-37 (emphasis added).

      At approximately 3:30 P.M., Trooper Messner informed Appellant that

he would need her work cellphone for the investigation.

      Appellant contacted her supervisor, Captain Steven Bennick. She

informed him of the situation with her son, her son’s girlfriend, and the

department’s cellphone, and that the state police were involved in an

investigation. Captain Bennick relayed the situation to Sudbury Police Chief

Timothy Scott Miller. Chief Miller then contacted Appellant and requested that

she report back to the police station with the department-issued cellphone.

Captain Bennick and Chief Miller turned the cellphone over to the Pennsylvania

State Police, who performed a forensic analysis on the cellphone.

      Appellant was charged with one count each of Tampering with or

Fabricating Physical Evidence, Criminal Conspiracy to Tamper with or




                                        -4-
J-A30013-19



Fabricate Physical Evidence, Theft of Services, and Theft by Unlawful Taking.3

A two day trial commenced on October 27, 2018. After the close of the

Commonwealth’s evidence, Appellant moved for Judgment of Acquittal. The

court granted the motion as to count 1, Tampering with or Fabricating Physical

Evidence and count 3, Theft of Services. At the conclusion of trial, the jury

convicted Appellant of Criminal Conspiracy and acquitted her of Theft by

Unlawful Taking. The court ordered a Pre-Sentence Investigation Report.

        On June 20, 2018, the court sentenced Appellant to 24 months of

intermediate punishment. Appellant filed a Post-Sentence Motion, which was

denied.

        Appellant filed a timely notice of appeal. Appellant and the trial court

complied with Pa.R.A.P. 1925.

        Appellant raises the following two issues on appeal:

        1. Whether there was sufficient evidence adduced at trial to
        support the conviction of [Appellant] on count 2 of the Information
        relating to Criminal Conspiracy (18 Pa.C.S.A. § 903).

        2. Whether the verdict of guilty with respect to count 2 of the
        Information relating to Criminal Conspiracy (18 Pa.C.S.A. § 903)
        is contrary to the weight of the evidence, entitling [Appellant] to
        a new trial.

Appellant’s Br. at 5.

        In her first issue, Appellant challenges the sufficiency of evidence. Our

standard of review applicable to challenges to the sufficiency of evidence is

____________________________________________


3   18 Pa.C.S. §§ 4910(1), 903, 3926(b), and 3921(a), respectively.


                                           -5-
J-A30013-19



well-settled. “Viewing the evidence in the light most favorable to the

Commonwealth as the verdict winner, and taking all reasonable inferences in

favor of the Commonwealth, the reviewing court must determine whether the

evidence supports the fact-finder’s determination of all of the elements of the

crime beyond a reasonable doubt.” Commonwealth v. Hall, 830 A.2d 537,

541-42 (Pa. 2003). Further, a conviction may be sustained wholly on

circumstantial evidence, and the trier of fact is free to believe all, part, or none

of the evidence. Commonwealth v. Melvin, 103 A.3d 1, 39-40 (Pa. Super.

2014).

       “A person is guilty of conspiracy with another person or persons to

commit a crime if[,] with the intent of promoting or facilitating its

commission[, s]he: (1) agrees with such other person or persons that they or

one or more of them will engage in conduct which constitutes such crime or

an attempt or solicitation to commit such crime; or (2) agrees to aid such

other person or persons in the planning or commission of such crime or of an

attempt or solicitation to commit such crime.” 18 Pa.C.S. § 903.

      Thus, to sustain a conviction for criminal conspiracy, the Commonwealth

must demonstrate beyond a reasonable doubt that the Appellant: (1) entered

into an agreement to commit or aid in an unlawful act with another; (2) with

a shared criminal intent; and (3) an overt act in furtherance of the conspiracy

was done. Commonwealth v. Feliciano, 67 A.3d 19, 25–26 (Pa. Super.

2013). The factfinder may conclude beyond a reasonable doubt that a

conspiracy exists from a variety of circumstances, including the relationship

                                       -6-
J-A30013-19



between the parties, knowledge of the crime, participation in the crime, and

the circumstances and conduct of the parties. Id. at 26.

       A person commits Tampering with or Fabricating Physical Evidence “if,

believing that an official proceeding or investigation is pending or about to be

instituted, [s]he [ ] alters, destroys, conceals or removes any record,

document or thing with intent to impair its verity or availability in such

proceeding     or    investigation[.]”     18    Pa.C.S.   §   4910(1).   Thus,   the

Commonwealth must prove three elements to establish the offense

of Tampering with or Fabricating Physical Evidence: “(1) the defendant knew

that an official proceeding or investigation was pending; (2) the defendant

altered, destroyed, concealed, or removed an item; and (3) the defendant did

so with the intent to impair the verity or availability of the item to the

proceeding or investigation.” Commonwealth v. Jones, 904 A.2d 24, 26 (Pa.

Super. 2006) (citations omitted).

       Appellant argues that the evidence was insufficient because the

Commonwealth failed to present evidence that (1) Appellant had conspired to

delete the photograph and (2) Appellant or her son had specific intent to

impair the investigation. Appellant’s Br. at 17-24. She also contends that the

deleted texts are not relevant to the underlying sexting charges;4 instead,

they relate to issues regarding son’s father. Id. at 24-26. However, Appellant



____________________________________________


4Appellant was not charged with Transmission of Sexual Explicit Images by
Minor, 18 Pa.C.S. § 6321.

                                           -7-
J-A30013-19



also asserts that the deleted texts were simply advice to her son “of the right

against self-incrimination.” Id. at 27.

      In rejecting Appellant’s sufficiency challenge, the trial court opined:

      There was evidence presented in the form of text messages and
      live testimony that [Appellant] advised her son to delete images
      and/or text messages relating to images which she knew to be the
      subject of a crime. This resulted in a potential hindering of the
      criminal investigation and her son complied with the request,
      thereby completing the overt act.

Statement of Reasons in Lieu of Opinion, dated 4/11/19, at 1.

      Based on our review of the certified record, we agree with the trial court

that the evidence is sufficient to sustain Appellant’s Criminal Conspiracy

conviction.

      Trooper Messner testified that on December 1, 2016, he informed

Appellant and her son that he was conducting an investigation involving

transmission of sexually explicit images by minors. Appellant responded that

her work cellphone was involved in the investigation. N.T. Trial at 18-21.

      The testimony of Appellant’s son and the text messages demonstrate

that Appellant instructed her son to delete text messages related to the

explicit photograph of her son’s girlfriend and her son complied with her

requests. Id. at 226-37. Additionally, both Captain Bennick and Chief Miller

testified that Appellant told them that she advised her son to deny looking at

the photograph and delete it. Id. at 101, 107, 161.

      Therefore, the evidence presented at trial demonstrates that Appellant

was aware that a police investigation relating to the dissemination of images

                                      -8-
J-A30013-19


of her son’s girlfriend was ongoing and involved her police department-issued

cellphone. Nonetheless, at this time, she entered into an agreement with her

son, through text messages, to remove their correspondence related to the

investigation from the cellphone in question, and her son complied.

      We, thus, conclude that the totality of the evidence, viewed the light

most favorable to the Commonwealth, is sufficient to sustain Appellant’s

Conspiracy conviction. Accordingly, Appellant is not entitled to relief on this

claim.

      In her second issue, Appellant challenges the weight of evidence.

Appellant’s argument is, however, woefully underdeveloped. Appellant has

cited only to boilerplate authority, and the argument contained in her Brief

simply states, “With respect to the weight challenge, [Appellant] respectfully

draws the Court’s attention to the recitation of evidence set forth above and

to the entire record.” Appellant’s Br. at 29.

      Appellant's failure to develop this claim is in violation of Pa.R.A.P.

2119(a) and has hampered the Court’s ability to conduct meaningful appellate

review. See Pa.R.A.P. 2119(a) (requiring that an appellant include in the

argument section of her brief “discussion and citation of authorities as are

deemed pertinent”); Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa.

Super. 2007) (“[I]t is an appellant’s duty to present arguments that are

sufficiently developed for our review.”). Accordingly, we find her weight

challenge waived. See Commonwealth v. Perez, 93 A.3d 829, 838 (Pa.


                                      -9-
J-A30013-19


2014) (concluding that claims failing to advance developed argument or

citation to supporting authorities and record are waived); Commonwealth v.

Kane, 10 A.3d 327, 331 (Pa. Super. 2010) (stating that appellate briefs

must develop arguments sufficient for review).

     Judgment of Sentence affirmed.

     Judge Nichols joins the memorandum.

     Judge Colins notes dissent.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/15/2020




                                   - 10 -